DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22, 24-28 and 29 are pending as amended on 9/21/2021. Claims 1-15, 20, 21 and 24-27 stand withdrawn from consideration. 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/21/2021. In particular, claim 16 has been amended to limit the diameter of the hole sections to a range previously recited in claim 23, and amended such that the recited relative error of variation applies to “all of the plurality of hole sections” (which was not previously recited). Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 recites a porous film wherein “all of the plurality of hole sections” (which has been interpreted to mean all of the pores) in the film have a 
Claim 22 depends from claim 16 and further recites “wherein the plurality of hole sections comprise at least two different diameters.” It is not clear how claim 22 is meant to further limit claim 16.
In a first interpretation of claim 22, the recitation of at least two diameters of hole sections in claim 22 means there must be a multimodal (i.e., at least bimodal) distribution of pore sizes in the porous film (as shown, for example, in the film of instant figure 20, which comprises pores having at least one smaller average diameter and pores of at least one larger average diameter). [If this first interpretation is intended, claim 22 would not properly further limit claim 16 because claim 16 is limited to a unimodal pore size distribution, as discussed above.] 
In a second interpretation of claim 22, the “diameters” in the recitation of “at least two different diameters” are not necessarily intended to be average diameters. In other words, in a second interpretation, claim 22 requires at least two individual pores in the recited porous film to have different diameters. [If this interpretation is intended, claim 22 would not properly further limit claim 16: it is not possible to provide a porous film wherein every pore is exactly the same size at any precision, and therefore, the film of claim 16 must necessarily already comprise at least two pores which differ in diameter 

Claim Rejections - 35 USC § 103
Claims 16-18, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al (US 2011/0015288).
As to claim 16, Ranft discloses a polymer foam produced through use of microfluidic processes (abstract). In particular, Ranft discloses forming a polymerizable aqueous mixture which is foamed in a microfluidic process [0065], and then brought into a suitable shape for subsequent polymerization, such as by applying in a desired thickness to a carrier material [0067]. The layers of foam disclosed by Ranft in, e.g., [0068-69] correspond to a “porous film” as presently recited. 
Ranft discloses that the monomodal polymer foams are characterized by exceptionally low polydispersity in a range of 2-5% [0028]. A foam structure as disclosed by Ranft having a polydispersity of 2-5% must have a relative error of variation of diameter of hole sections within the presently recited range of 6% or less. 
Ranft futher discloses that the polymerization proceeds with retention of the structure of the foamed polymerizable aqueous mixture [0072]. Ranft teaches that the size of the gas bubbles is within the range from a few micrometers to a few millimeters (10 micron to 2 mm) [0028], which is influenced by the channel diameter of the exit channel of the microreactor [0015]. Therefore, Ranft discloses a porous film as presently recited wherein the size of the gas bubbles (and therefore the size of all of the 
Ranft further teaches that the foam structures are ordered with tight “sphere packing,” and therefore, Ranft discloses a plurality of hole sections formed in a “spherical shape,” as presently recited. With regard to the diameter, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a monomodal polymer foam, as taught by Ranft, having any diameter within the range of 10 micron to 2 mm taught by Ranft, including within the presently claimed range of 250 micron to 2000 micron (2000 micron = 2 mm), in order to achieve desired foam properties (e.g., density). 
As to the presently recited base, Ranft discloses that the polymerizable aqueous mixture (which forms the base of the polymerized polymer foam) comprises an emulsifier (corresponding to the presently recited surfactant) and an initiator [0031-37]. The initiator disclosed by Ranft (see examples named in [0050-52]) correspond to the presently recited curing agent cured by imparting energy (e.g., high energy radiation [0052]). 
As to claim 17, Ranft discloses that it is possible to use protective colloids in combination with emulsifiers [0059]. Ranft further discloses that the polymerizable aqueous mixture may comprise foam stabilizers, or thickeners to optimize foam structure and improve foam stability [0061]. The recitations of instant claim 17 (i.e., requiring surfactant AND stabilizer) are satisfied by either Ranft’s disclosure in [0059] 
As to claim 18, Ranft discloses that the process produces an open-cell or closed-cell polymer foam [0072]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared either type of foam utilizing the process of Ranft in order to provide a foam having the desired properties for the intended application, including an open-cell foam (which must have communication holes – open connections - between adjacent hole sections). 
As to claim 22, as discussed above, Ranft discloses a polydispersity of 2-5% [0028]. Therefore, given that there is a distribution (albeit narrow) of pore sizes within the monomodal foam, there must be at least two holes of differing diameters within the foam disclosed by Ranft. 
As to claim 29, Ranft discloses that it is possible to produce relatively thick layers of polymer foam with thickness of several centimeters [0069]. Given that the maximum diameter of the holes disclosed by Ranft is 2 mm, there is reasonable basis to conclude that a polymer foam film having a thickness of several centimeters, as disclosed by Ranft, must have a plurality of layers of hole sections.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranft et al (US 2011/0015288) in view of Sanderson. 
Ranft suggests a porous film according to claim 16, as set forth in the rejection above (incorporated here by reference). Ranft teaches that monomodal foams with a high liquid content form ordered foam structures, with the gas bubbles arranging in their physical equilibrium structure [0027]. Ranft discloses an example of an open cell foam with hexagonally densest packing [0125]. However, Ranft fails to specifically name other possible packing arrangements, and therefore fails to name body centered cubic hole arrangement. 
Like Ranft, Sanderson discloses a foam material with ordered spherical voids within a continuous matrix (abstract). Like Ranft, Sanderson discloses a foam material with voids in a hexagonal close packed structure, but teaches that other ordered arrangements of voids may be used instead [0044]. Sanderson names body-centered cubic as an example of repeating structures of voids in a unit cell [0037]. Sanderson further teaches that different packing arrangements result in foams having different densities [0050-53].
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Sanderson’s disclosure, for the production of foam material with ordered spherical voids (as disclosed in Ranft), various ordered arrangements of spherical voids were known in the art. Given Sanderson’s disclosure of both body centered cubic and hexagonal close packing as possible ordered arrangements of spherical voids in a foam material, and further given Sanderson’s disclosure with regard to the densities associated with various types of ordered arrangements, the person having ordinary skill in the art could have substituted . 

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered.
Applicant argues that the rejections over Nair and over Imhof have been overcome in view of the incorporation of claim 23 into claim 16. The examiner similarly finds that neither Nair nor Imhof suggest a film having pore sizes as recited in amended claim 16. The rejections have been withdrawn.
Applicant further argues that claim 16 can no longer be interpreted as encompassing a film as disclosed in Bismarck, because the amendment to claim 16 recites “all of the plurality of hole sections.” That is, claim 16 requires all of the hole sections in the film to have diameters which differ by 6% or less. In view of the amendment to claim 16 requiring a uniformity of hole sections such that “all of the plurality of hole sections have a relative error of variation of the diameter of hole sections of 6% or less,” the rejection over Bismarck has been withdrawn. 
New rejections necessitated by the amendments to the claims have been set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766